DETAILED ACTION
The following Office Action is in response to the Amendment filed on June 10, 2021.  Claims 1-8 and 11-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Allowable Subject Matter” section on page 5 of the Applicant’s Response filed on June 10, 2021, the cancellation of claim 10 has rendered the objection to claim 10 moot.  Therefore, the objection is withdrawn
Concerning the “Discussion of Claim Objection” section on page 5 of the Applicant’s Response filed on June 10, 2021, the amendment to claim 1 to address the informality has obviated the necessity of the objection to claim 1.  Therefore, the objection is withdrawn.

Response to Arguments
Concerning the “Discussion of Claim Rejections – 35 U.S.C. § 103” section on pages 5-6 of the Applicant’s Response filed on June 10, 2021, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the incorporation of the allowable subject matter of dependent claim 10 and that of intervening claim 9 has placed claim 1 and the dependent claims in condition for allowance, and the examiner agrees.  Therefore, the rejections of the claims under 35 U.S.C. §103 are withdrawn.

Allowable Subject Matter
Claims 1-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Slenker, Nguyen, and Schuman references.  The Slenker reference teaches a catheter for removal of material within a patient, which is capable of being used for the removal of kidney stones, similar in structure to that of the claimed invention.  The Nguyen reference teaches a catheter having a vacuum lumen being formed by an inner tube and an irrigation lumen formed by an outer tube.  The Schuman reference teaches a catheter that provides suction including a handle portion with a vacuum lumen such that the handle portion vacuum lumen is in fluid communication with ambient air.  However, none of the references teach a wall of the inner tube comprising an outer liner, an inner liner, and a wire braid, wherein the wire braid is encapsulated within the outer and inner liners, and wherein pull wires for causing a tube portion distal section to bend in one or more directions specifically extend through the wall of the inner tube and there is no motivation or rationale that could be found to modify the prior art to include a catheter that includes the recited structure for the inner tube wall with the pull wires being specifically positioned in the inner tube as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/25/2021